DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-26-2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07-26-2022, with respect to the rejection(s) of claim(s) 1-3, 5-16, 18-20 under35 U.S.C. 103 as being unpatentable over Bao in view of Zhang 
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al (US 20210367651)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20210367651) in view of Zhang et al (US 20210351838) herein after Zhou

As to claims 1, 8 and 14 Zhang discloses a method, an apparatus and a non- transitory computer-readable storage medium having stored thereon computer executable instructions(Zhang 602 of Fig.6; ¶0036; ¶0149), comprising: receiving, by an apparatus, configuration information comprising a set of candidate beams of the apparatus; selecting, by the apparatus, one or multiple apparatus transmit and apparatus receive beam pairs, wherein the apparatus transmit beam and apparatus receive beam of the one or multiple apparatus transmit and apparatus receive beam pairs belongs to the set of candidate beams Zhang’ 651¶0049- 1st sentence- transmitting, to base station 110, a report that indicates one or more candidate downlink receive beams, candidate uplink transmit beams, or candidate downlink receive and uplink transmit beam pairs; for each apparatus transmit and apparatus receive beam pair: transmitting, by the apparatus, a reference signal (RS) on the apparatus transmit beam (Zhang ¶0071- 3rd sentence- measurement opportunities that enable the first wireless node to determine candidate downlink and/or uplink beams that may be suitable for full-duplex operation using an exhaustive search based at least in part on a channel state information reference signal (CSI-RS); measuring, by the apparatus, interference signal strength of the RS on the apparatus receive beam (Zhang ¶0049- 6th sentence- channel processor may determine a reference signal received power (RSRP) parameter, a received
signal strength indicator (RSSI) parameter; determining, by the apparatus, self-interference status for the apparatus transmit beam and the apparatus receive beam based on the measured interference signal strength (Zhang ¶0079- last sentence- to identify one or more downlink and uplink beam pairs and/or candidate downlink receive and uplink transmit beam pairs suitable for full-duplex operation (e.g., based at least in part on one or more self-interference measurements); selecting, an apparatus transmit and apparatus receive beam pair based on the determined self-interference status, wherein the selected apparatus transmit and apparatus receive beam pair belongs to the one or multiple apparatus transmit and apparatus receive beam pairs (Zhang ¶0071- last sentence- a report indicating the candidate downlink and/or uplink beams and/or candidate downlink and uplink beam pairs suitable for full-duplex operation, and the first wireless node may subsequently perform one or more self-interference measurements); 
Zhang however is silent in transmitting, by the apparatus to a base station, an identification of an apparatus transmit beam and an apparatus receive beam of the selected apparatus transmit and apparatus receive beam pair. However in an analogous art Zhou remedies this deficiency: (Zhou ¶0120- UE 120 may measure, for at least one pair of Tx/Rx beams of the subset of beams,......, the UE 120 may report a panel ID associated with each Rx beam of the subset of beams). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify  Zhang’s teaching with that of Zhou for the purpose of identifying candidate beam pairs by self- interference measurements (Zhou ¶0007).

As to claims 2, 9 and 15 the combined teachings of Zhang and Zhou disclose the method of, apparatus and non- transitory computer-readable storage medium claims 1, 8 and 14 respectively, wherein the self-interference status is self-interference or self-isolation, and wherein the selecting the apparatus transmit and apparatus receive beam pair comprises selecting the apparatus transmit and apparatus receive beam pair with a self-interference no more than a threshold value (Zhou ¶0075-7th and 8th sentences- Upon the completion of the self-interference procedure an indication 636 may be sent to the base station 602 indicating the top DL and UL beam pairs of the UE….The DL and UL beams pairs selected as the top DL and UL beam pairs are beams that have passed a threshold for selection)..

As to claims 3, 10 and 16 the combined teachings of Zhang and Zhou disclose the method, apparatus and non- transitory computer-readable storage medium claims 1, 8 and 14 respectively,   further comprising transmitting, by the apparatus to the base station, an identification of at least one of: a self-interference or self-isolation value between the apparatus transmit beam and the apparatus receive beam of the selected apparatus transmit and apparatus receive beam pair(Zhou ¶0056- wherein the corresponding identified UE beam pair comprises a UE UL beam and a UE DL beam, wherein the set of candidate base station beam pairs are identified based at least in part on a base station self-interference measurement (SIM).; or an occasion or index of the reference signal transmitted by the apparatus.

Claim(s) 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhou and further in view of Ho et al (US 20190058561).

As to claims 4 and 17 the combined teachings of Zhang and Zhou disclose the method and non- transitory computer-readable storage medium of claims 1 and 14 respectively, however silent wherein the identification of the apparatus transmit beam and apparatus receive beam comprises relative index among the candidate beams. However, in an analogous art Ho remedies this deficiency:  (Ho ¶0039- last sentence; ¶0050- penultimate sentence- Each transmit beam is associated with and transmitted through one of M.sub.p CSI-RS resources, where p is an index¶0144, Fig.8, ¶0160) . Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Zhang and Zhou with that of Ho for the purpose of indicating transmit beams and RS resource (Ho ¶0160- last sentence).


Allowable Subject Matter
Claims 5-7, 12-13, 18- 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462